United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, INDIAN HEALTH SERVICE,
ALASKA AREA NATIVE HEALTH SERVICE,
Sitka, AK
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Sara Kincaid, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0028
Issued: September 3, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 5, 2020 appellant, through counsel, filed a timely appeal from a July 29, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the July 29, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $101,944.10, for which she was without fault, as
she concurrently received Social Security Administration (SSA) age-related retirement benefits
and FECA wage-loss compensation for the period June 1, 2009 through July 20, 2019 without
appropriate offset; and (2) whether OWCP properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On April 5, 2004 appellant, then a 56-year-old medical technician, filed a traumatic injury
claim (Form CA-1) alleging that on April 1, 2004, she sustained a back injury when drawing blood
from an infant while in the performance of duty. OWCP initially accepted the claim for lumbar
strain, and later expanded its acceptance of the claim to include permanent aggravation of facet
arthropathy, lumbar degenerative spondylosis at L4-5 and L5-S1, and radiculopathy of the left
lower extremity. Appellant stopped work on March 5, 2007. OWCP paid her wage-loss
compensation on the supplemental rolls as of March 11, 2007 and on the periodic rolls as of
July 8, 2007.
On May 29, 2013 OWCP provided SSA with a Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form for its completion. On July 3, 2013 it received a
FERS/SSA dual benefits calculation transmittal form indicating appellant’s SSA benefit rates with
a FERS offset and without a FERS offset from June 2009 through December 2012. Beginning
June 2009, December 2009, and December 2010, the SSA rate with FERS was $1,045.60 and
without FERS was $433.00. Beginning December 2011, the SSA rate with FERS was $1,083.20
and without FERS was $448.50. Beginning December 2012, the SSA rate with FERS was
$1,101.60 and without FERS was $456.10.
On June 1, 2018 OWCP provided SSA with a FERS/SSA dual benefits calculation form
for its completion, but no response was received. On June 3, 2019 it again provided SSA with a
FERS/SSA dual benefits calculation form for its completion.
On June 24, 2019 OWCP received the FERS/SSA dual benefits transmittal form indicating
SSA benefit rates with a FERS offset and without a FERS offset from June 2009 through
December 2018. Beginning June 2009, December 2009, and December 2010, the SSA rate with
FERS was $1,045.60 and without FERS was $454.60. Beginning December 2011, the SSA rate
with FERS was $1,083.20 and without FERS was $471.00. Beginning December 2012, the SSA
rate with FERS was $1,101.60 and without FERS was $479.00. Beginning December 2013, the
SSA rate with FERS was $1,482.70 and without FERS was $486.20. Beginning December 2014
and December 2015, the SSA rate with FERS was $1,507.90 and without FERS was $494.40.
Beginning December 2016, the SSA rate with FERS was $1,512.40 and without FERS was
$495.80. Beginning December 2017, the SSA rate with FERS was $1,542.60 and without FERS
was $505.70. Beginning December 2018, the SSA rate with FERS was $1,585.70 and without
FERS was $519.80.
By letter dated July 30, 2019, OWCP notified appellant that, based on information
provided by SSA regarding the amount of her age-related retirement benefits attributable to her
federal service, it had adjusted her FECA wage-loss compensation and that she would now receive
$2,460.09 every 28 days after the SSA offset.
2

In a worksheet dated July 29, 2019, OWCP calculated a total overpayment of $101,944.10
for the period June 1, 2009 through July 20, 2019 due to its failure to apply the SSA/FERS offset
to her wage-loss compensation for that period.
In a preliminary determination notice dated August 8, 2019, OWCP informed appellant
that she had received an overpayment of compensation in the amount of $101,944.10 because the
SSA/FERS offset was not applied to payments for the period June 1, 2009 through July 20, 2019.
It determined that she was without fault in the creation of the overpayment, because OWCP erred
in not calculating her SSA/FERS offset and deducting the offset from her monthly compensation
payments and it was not shown that she had actual knowledge of the calculation error. With its
preliminary determination, OWCP provided a worksheet that used the figures provided by SSA
noting each period of overpayment and providing calculations, resulting in a total overpayment
amount of $101,944.10 for the period June 1, 2009 through July 20, 2019. OWCP requested that
appellant submitted a completed overpayment recovery questionnaire (Form OWCP -20) to
determine a reasonable repayment method, and advised her that she could request a waiver of
recovery of the overpayment. It requested financial information, including copies of income tax
returns, bank account statements, bills, pay slips, and any other records to support income and
expenses. OWCP advised appellant that it would deny waiver if she failed to furnish the requested
financial information within 30 days. It further notified her that, within 30 days of the date of the
letter, she could contest the overpayment and request a telephone conference, a final decision based
on the written evidence, or a prerecoupment hearing.
On August 19, 2019 appellant requested a telephonic prerecoupment hearing before a
representative of OWCP’s Branch of Hearings and Review. She contested the fact and amount of
the overpayment and requested waiver of recovery of the overpayment.
On August 26, 2019 appellant submitted a completed Form OWCP-20 and reported the
income she received from SSA benefits, FECA benefits, her spouse’s employment income, and
rental income, household monthly income was listed as totaling $11,448.09. Appellant also listed
specific expense amounts for her monthly rent/mortgage, food, clothing, utilities, and other
expenses, as well as debts being paid by monthly installments, monthly expenses were listed as
totaling $8,033.73. Assets were listed as totaling $183,266.17. On January 14, 2020 appellant
submitted supporting financial documentation regarding her reported income, expenses, assets,
and debts.
A hearing was held on December 12, 2019.4
By decision dated February 12, 2020, the hearing representative finalized the preliminary
determination notice dated August 8, 2019, finding that appellant had received an overpayment of
compensation in the amount of $101,944.10 because the FERS offset was not applied to payments
for the period June 1, 2009 through July 20, 2019. The representative further found that she was
without fault in the creation of the overpayment, but denied waiver of recovery of the overpayment .
The hearing representative required recovery of the overpayment by monthly payments of $900.00
with interest.

4

By decision dated February 4, 2020, OWCP terminated appellant’s wage-loss compensation benefits. Appellant’s
claim remained open for payment of medical benefits.

3

By decision dated February 19, 2020, OWCP finalized its determination that appellant had
received an overpayment of compensation in the amount of $101,944.10 because the FERS offset
was not applied to payments for the period June 1, 2009 through July 20, 2019. It further found
that she was without fault in the creation of the overpayment, but denied waiver of recovery of the
overpayment. OWCP required recovery of the overpayment by monthly payment of $900.00. It
noted that interest would begin to accrue as of the debt of the letter at the rate of the U.S. Treasury
Note.
On May 20, 2020 appellant, through counsel, requested a change in her repayment plan for
the overpayment due to loss of rental income.
By decision dated July 20, 2020, a hearing representative noted that section 8128 of FECA
provided that the Secretary of Labor, or his or her designee, may review an award for or against
payment of compensation at any time on his or her motion. The hearing representative set aside
the February 19, 2020 decision and remanded the case for an amended finalized overpayment
decision, as there was a technical error regarding the interest rate. The hearing representative also
altered the repayment schedule to $800.00 monthly in consideration of the reported loss of
anticipated income from rental property.
By decision dated July 29, 2020, OWCP issued an amended overpayment decision that
appellant had received an overpayment of compensation in the amount of $101,944.10 because the
FERS offset was not applied to payments for the period June 1, 2009 through July 20, 2019. It
further found that she was without fault in the creation of the overpayment, but denied waiver of
recovery of the overpayment, referring to the July 20, 2020 decision. OWCP required recovery of
the overpayment by monthly payments of $800.00.
LEGAL PRECEDENT
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States.6
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA benefits that are attributable to federal service of the
employee.7 FECA Bulletin No. 97-09 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit. 8

5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); see S.O., Docket No. 18-0254 (issued August 2, 2018); L.J., 59 ECAB 264 (2007).

8

FECA Bulletin No. 97-09 (February 3, 1997).

4

ANALYSIS -- ISSUE 1
The Board finds that fact of overpayment has been established.
The evidence of record indicates that, while appellant was receiving compensation for
wage-loss compensation benefits under FECA, she was also receiving SSA age-related retirement
benefits based upon her federal service. A claimant cannot receive both wage-loss compensation
under FECA and SSA age-related retirement benefits attributable to federal service for the same
period.9 The information provided by SSA established that appellant received SSA age-related
retirement benefits that were attributable to federal service during the period June 1, 2009 through
July 20, 2019 without appropriate offset. Consequently, the fact of overpayment has been
established.
The Board further finds, however, that this case is not in posture for decision with regard
to the amount of the overpayment.
To determine the amount of the overpayment, the portion of SSA’s benefits that were
attributable to federal service must be calculated. OWCP received two conflicting dual benefits
calculation worksheets from SSA with respect to the specific amount of SSA age-related
retirement benefits that were attributable to federal service.
On July 3, 2013 OWCP received a form reporting appellant’s SSA benefit rates with a
FERS offset and without a FERS offset from June 2009 through December 2012. Beginning
June 2009, December 2009, and December 2010, the SSA rate with FERS was $1,045.60 and
without FERS was $433.00. Beginning December 2011, the SSA rate with FERS was $1,083.20
and without FERS was $448.50. Beginning December 2012, the SSA rate with FERS was
$1,101.60 and without FERS was $456.10.
On June 23, 2019 OWCP received a form indicating SSA benefit rates with a FERS offset
and without a FERS offset from June 2009 through December 2018. Beginning June 2009,
December 2009, and December 2010, the SSA rate with FERS was $1,045.60 and without FERS
was $454.60. Beginning December 2011, the SSA rate with FERS was $1,083.20 and without
FERS was $471.00. Beginning December 2012, the SSA rate with FERS was $1,101.60 and
without FERS was $479.00. Beginning December 2013, the SSA rate with FERS was $1,482.70
and without FERS was $486.20. Beginning December 2014 and December 2015, the SSA rate
with FERS was $1,507.90 and without FERS was $494.40. Beginning December 2016, the SSA
rate with FERS was $1,512.40 and without FERS was $495.80. Beginning December 2017, the
SSA rate with FERS was $1,542.60 and without FERS was $505.70. Beginning December 2018,
the SSA rate with FERS was $1,585.70 and without FERS was $519.80.
The figures provided on July 3, 2013 differed from the figures provided on June 23, 2019
regarding appellant’s SSA benefit rates without FERS, but OWCP did not seek clarification from
SSA as to which set of figures was correct or why they differed. The reason for the discrepancy
is unclear from the record. Because of the unexplained discrepancy, the Board is not in a position
to determine whether OWCP’s finding regarding the amount of overpayment ($101,944.10) is

9

Id. See also P.B., Docket No. 20-0862 (issued November 25, 2020); N.B., Docket No. 18-0795 (issued
January 4, 2019).

5

accurate.10 On remand, OWCP shall seek clarification from SSA regarding the conflicting
information it provided regarding the SSA payments appellant was entitled to receive without
FERS offset. It shall then issue a new preliminary overpayment determination with an
overpayment action request form, a Form OWCP-20, and instructions for appellant to provide
supporting financial information. After such further development as deemed necessary, OWCP
shall issue a de novo decision.11
CONCLUSION
The Board finds OWCP has established that appellant received an overpayment of
compensation. The Board also finds that this case is not in posture for decision regarding the
amount of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 29, 2020 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part. The case is remanded for further
action consistent with this decision.
Issued: September 3, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See R.C., Docket No. 17-0058 (issued August 3, 2017); E.H., Docket No. 16-1465 (issued December 19, 2016);
K.G., Docket No. 16-0553 (issued June 21, 2016).
11

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

6

